Exhibit 10.2

EXPORT-IMPORT BANK SECOND LOAN MODIFICATION AGREEMENT

This Export-Import Bank Second Modification Agreement (this “Loan Modification
Agreement”) is entered into and effective as of February 2, 2012 (the “Second
Loan Modification Effective Date”), by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 380 Interlocken Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”) and
ATRICURE, INC., a Delaware corporation with its chief executive office located
at 6217 Centre Park Drive, West Chester, Ohio 45069 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 13, 2010,
evidenced by, among other documents, a certain Export-Import Bank Loan and
Security Agreement, dated as of September 13, 2010, between Borrower and Bank,
and amended by a certain Export-Import Bank First Loan Modification Agreement,
dated as of March 15, 2011 (as amended, the “Existing Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the same
meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described (i) in the Loan Agreement; (ii) in a certain Amended and
Restated Loan and Security Agreement, dated as of September 13, 2010 (as amended
as of the date hereof, the “Domestic Loan Agreement”); and (iii) in a certain
Intellectual Property Security Agreement dated as of May 1, 2009 (the “IP
Agreement”, and together with any other collateral security granted to Bank, the
“Security Documents”).

Hereinafter, the Security Documents, together with the Existing Loan Agreement
and all other documents evidencing or securing the Obligations shall be referred
to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.3(a) thereof:

“(a) Interest Rate; EXIM Advances. Subject to Section 2.3(b), the principal
amount of EXIM Advances outstanding under the Revolving Line shall accrue
interest at a floating per annum rate based on Borrower’s Adjusted Quick Ratio
(and the existence or non-existence of an Event of Default) as set forth below,
which interest shall be payable monthly, in arrears, in accordance with
Section 2.3(f) below.

 

Adjusted Quick Ratio as of the end of

a month and Event of Default status

  

Interest Rate

Greater than or equal to 2.00:1.00, and no Event of Default has occurred and is
continuing

   The First Tier Rate

Greater than or equal to 1.50:1.00, but less than 2.00:1.00, and no Event of
Default has occurred and is continuing

   The Second Tier Rate

Less than 1.50:1.00, or an Event of Default has occurred and is continuing

   The Regular Rate

The rate in effect as of the First Loan Modification Effective Date is the
Second Tier Rate. Changes in the interest rate based on the Borrower’s Adjusted
Quick Ratio as provided above shall go into effect as of the first day of the
month following the month in which Borrower’s financial



--------------------------------------------------------------------------------

statements are received by Bank. If, based on the Adjusted Quick Ratio as shown
in Borrower’s financial statements, there is to be an increase in the interest
rate, the interest rate increase may be put into effect by Bank as of the first
day of the month following the month in which Borrower’s financial statements
were due, even if the delivery of the financial statements is delayed. The
Regular Rate shall go into effect immediately upon the occurrence and during the
continuance of an Event of Default unless Bank otherwise elects from time to
time in its sole discretion to delay its effect or impose a smaller increase.”

and inserting in lieu thereof the following:

“(a) Interest Rate; EXIM Advances. Subject to Section 2.3(b), the principal
amount of EXIM Advances outstanding under the Revolving Line shall accrue
interest at a floating per annum rate based on Borrower’s Liquidity Ratio (and
the existence or non-existence of an Event of Default) as set forth below, which
interest shall be payable monthly, in arrears, in accordance with Section 2.3(f)
below.

 

Liquidity Ratio as of the end of a month and

Event of Default status

  

Interest Rate

 

Greater than or equal to 2.50:1.00, and no Event of Default has occurred and is
continuing

     The First Tier Rate   

Greater than or equal to 2.00:1.00, but less than 2.50:1.00, and no Event of
Default has occurred and is continuing

     The Second Tier Rate   

Less than 2.00:1.00, or an Event of Default has occurred and is continuing

     The Regular Rate   

The rate in effect as of the Second Loan Modification Effective Date is the
Second Tier Rate. Changes in the interest rate based on the Borrower’s Liquidity
Ratio as provided above shall go into effect as of the first day of the month
following the month in which Borrower’s financial statements are received by
Bank. If, based on the Liquidity Ratio as shown in Borrower’s financial
statements, there is to be an increase in the interest rate, the interest rate
increase may be put into effect by Bank as of the first day of the month
following the month in which Borrower’s financial statements were due, even if
the delivery of the financial statements is delayed. The Regular Rate shall go
into effect immediately upon the occurrence and during the continuance of an
Event of Default unless Bank otherwise elects from time to time in its sole
discretion to delay its effect or impose a smaller increase.”

 

  2 The Loan Agreement shall be amended by inserting the following definition in
Section 13.1 thereof, in its applicable alphabetical order:

“Second Loan Modification Effective Date” is February 2, 2012.

4. FEES. Borrower shall reimburse Bank for all legal fees and expenses incurred
in connection with this Loan Modification Agreement.

5. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.



--------------------------------------------------------------------------------

7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

10. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank (including a Bank subsidiary) or in transit to
any of them. At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

11. CONFIDENTIALITY. Without limiting Section 12.10 of the Loan Agreement (which
is and shall remain in full force and effect), Bank may use confidential
information for the development of databases, reporting purposes, and market
analysis, so long as such confidential information is aggregated and anonymized
prior to distribution unless otherwise expressly permitted by Borrower. The
provisions of the immediately preceding sentence shall survive the termination
of the Loan Agreement.

JURISDICTION/VENUE. California law governs the Loan Documents, including,
without limitation, this Loan Modification Agreement without regard to
principles of conflicts of law. Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Bank.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of the Loan Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS LOAN MODIFICATION AGREEMENT, THE LOAN AGREEMENT, THE LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree



--------------------------------------------------------------------------------

that any and all disputes or controversies of any nature between them arising at
any time shall be decided by a reference to a private judge, mutually selected
by the parties (or, if they cannot agree, by the Presiding Judge of the Santa
Clara County, California Superior Court) appointed in accordance with California
Code of Civil Procedure Section 638 (or pursuant to comparable provisions of
federal law if the dispute falls within the exclusive jurisdiction of the
federal courts), sitting without a jury, in Santa Clara County, California; and
the parties hereby submit to the jurisdiction of such court. The reference
proceedings shall be conducted pursuant to and in accordance with the provisions
of California Code of Civil Procedure §§ 638 through 645.1, inclusive. The
private judge shall have the power, among others, to grant provisional relief,
including without limitation, entering temporary restraining orders, issuing
preliminary and permanent injunctions and appointing receivers. All such
proceedings shall be closed to the public and confidential and all records
relating thereto shall be permanently sealed. If during the course of any
dispute, a party desires to seek provisional relief, but a judge has not been
appointed at that point pursuant to the judicial reference procedures, then such
party may apply to the Santa Clara County, California Superior Court for such
relief. The proceeding before the private judge shall be conducted in the same
manner as it would be before a court under the rules of evidence applicable to
judicial proceedings. The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings. The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to California Code of Civil Procedure §
644(a). Nothing in this paragraph shall limit the right of any party at any time
to exercise self-help remedies, foreclose against collateral, or obtain
provisional remedies. The private judge shall also determine all issues relating
to the applicability, interpretation, and enforceability of this paragraph.

12. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

This Export-Import Bank Second Loan Modification Agreement is executed as of the
Second Loan Modification Effective Date.

 

BORROWER:   BANK: ATRICURE, INC.   SILICON VALLEY BANK By:   /s/    Julie A.
Piton           By:   /s/    Tom Hertzberg         Name: Julie A. Piton   Name:
Tom Hertzberg Title: Vice President/Chief Financial Officer   Title:
Relationship Manager

56120/01824